Citation Nr: 1131149	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of compression fracture of the thoracic spine.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected compression fracture of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee impairment.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in February 1998 and October 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously before the Board in February 2007, at which time the Board denied the Veteran's claims of entitlement to an increased rating for his service-connected thoracic spine and right knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court), after which the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim for additional evidentiary development.  See April 2008 Joint Motion for Remand.  In May 2008, a CAVC Order was issued remanding the Veteran's claims for action consistent with the Joint Motion.

Following the May 2008 Court Order, the Board remanded the Veteran's claims in December 2008 for action consistent with the April 2008 Joint Motion and May 2008 Court Order, after which the Veteran's claims were returned to the Board for adjudication.  In June 2010, the Board denied the Veteran's claims for an increased rating for his service-connected thoracic spine and right knee disabilities.  However, with respect to the Veteran's service-connected lumbar spine disability, the Board granted a 10 percent rating for a deformity of the vertebral body and increased the disability rating assigned for limitation of motion from 10 percent to 20 percent.  In that decision, the Board also remanded the issue of entitlement to TDIU in order to obtain a medical opinion regarding the effects the Veteran's service-connected disabilities had on his employability.  

The Veteran appealed the Board's June 2010 decision to the Court, after which the Veteran's attorney and the VA General Counsel agreed to set aside and remand the issues of entitlement to an increased rating for service-connected thoracic spine and right knee disabilities, as well as the portion of the June 2010 decision that increased the disability rating for limitation of motion affecting the service-connected lumbar spine disability from 10 to 20 percent.  (The Board notes that the Joint Motion states that the parties do not wish to disturb the "20 percent rating" that was granted for residuals of compression fracture of the 1st lumbar vertebra; however, the June 2010 decision reflects, as noted, that a 10 percent rating was assigned for fracture of the 1st lumbar vertebra, not a 20 percent rating.  Because the Joint Motion reflects that the portion of the decision that increased the rating for limitation of motion was vacated, the Board finds that the 10 percent rating assigned for the lumbar vertebral deformity shall not be disturbed, not the 20 percent rating incorrectly noted in the Joint Motion.)  

In November 2010, a CAVC Order was issued remanding the Veteran's claims to the Board for adjudication consistent with the Joint Motion, which will be further explained in the Remand portion of this decision.  

The issues of entitlement to an increased rating for service-connected thoracic spine, lumbar spine, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will provide notification if further action is required on the part of the Veteran.  


FINDING OF FACT

The competent and probative evidence of record preponderates in support of a finding that the Veteran's service-connected thoracic spine, lumbar spine, and right knee disabilities are of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to non-service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a total compensation rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  Specifically, the Veteran has asserted that his service-connected spinal (thoracic and lumbar) and right knee disabilities prevent him from securing or following a substantial gainful occupation and resulted in his early termination and retirement from the Post Office in 2002.  See August 2006 VA Form 21-8940.  He has asserted that his VA physician told him to retire from the Post Office because his work as a mail handler was aggravating his service-connected disabilities.  See statements from the Veteran dated June 2004 and March 2008.  This claim arose from a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, filed with the RO in August 2006.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation due to service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for residuals of a compression fracture affecting the thoracic spine at T-11 and T-12, rated 10 percent disabling from August 1980 and 20 percent disabling from February 1995; residuals of a compression fracture affecting the lumbar spine at L-1, with vertebral body deformity, rated 10 percent disabling from August 1980, noncompensable (zero percent disabling) from May 1982, and 10 percent disabling from June 1996; a right knee impairment, rated noncompensable from August 1980 and 20 percent disabling from May 1996; and bilateral pes planus, rated 10 percent disabling from March 1997.  As of March 1997, the Veteran's combined disability rating is 60 percent.  See 38 C.F.R. § 4.25.  

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  

Nevertheless, the evidentiary record contains competent evidence that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  In August 2009, a VA physician evaluated the Veteran's service-connected spinal (thoracic and lumbar) and right knee disabilities to determine the current level of severity of each disability.  In October 2010, the August 2009 VA examiner provided an addendum to his previous examination reports and opined that it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of a combination of his service-connected thoracic spine, lumbar spine, and right knee disabilities.  

In making this determination, the VA examiner noted the findings of the August 2009 VA examinations, which showed the Veteran had functional limitations due to his right knee and spinal disabilities.  Specifically, with respect to the right knee, the VA examiner noted that the Veteran has to stop and rest after walking a half a block and is unable to stand for more than 15 minutes.  With respect to the Veteran's back, the examiner noted that the Veteran can lift no more than 40 pounds and cannot bend repeatedly.  The examiner also noted that, while the Veteran can use stairs, he cannot use ladders and cannot sit for more than two hours.  See August 2009 and October 2010 VA examination reports.  

As noted, the Veteran has asserted that his service-connected spinal (thoracic and lumbar) and right knee disabilities prevent him from securing or following a substantially gainful occupation and the medical evidence of record supports his assertion.  

Therefore, based on the lay and medical evidence of record and without finding error in the RO's previous action, the Board will exercise its discretion and find that a preponderance of the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected thoracic spine, lumbar spine, and right knee disabilities.  Accordingly, entitlement to a total disability rating based upon individual unemployability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

In this case, the Board has granted in full the benefit sought on appeal with respect to the TDIU issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

A total rating based upon individual unemployability due to the Veteran's service-connected disabilities is granted.


REMAND

While the Board has granted a total rating based upon individual unemployability due to the Veteran's service-connected thoracic spine, lumbar spine, and right knee disabilities, review of the record reveals that additional evidentiary development is needed with respect to the Veteran's claims of entitlement to increased ratings for his service-connected thoracic spine, lumbar spine, and right knee disabilities.  

In the November 2010 Joint Motion, the parties noted that the physician who conducted the August 2009 VA examinations did not provide sufficient findings with respect to whether the Veteran suffered from additional functional limitation due to his service-connected thoracic spine and right knee disabilities.  

Specifically, the Joint Motion reflects that, while the August 2009 VA examiner reported that repetitive forward flexion did not decrease the Veteran's range of motion or function in his thoracic spine, the examiner did not address whether the Veteran's range of motion was additionally limited during flare-ups, despite being requested to do so.  See December 2008 Board remand.  

Likewise, with respect to the right knee disability, the Joint Motion noted that, while the Veteran reported functional impairment during flare-ups at the August 2009 VA examination, the examiner only stated that repetitive motion against body weight did not decrease range of motion or function, despite being asked to address any additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  See Id.  

Because the August 2009 VA examiner did not provide the opinions requested by the Board in its December 2008 remand, specifically with respect to the issue of whether there is additional functional limitation during flare-ups, the Board finds that the instructions of the remand were not substantially complied with and the Board is unable to adequately evaluate the functional impairment experienced by the Veteran because of his service-connected thoracic spine and right knee disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is required in order to obtain an opinion as to whether the Veteran's thoracic spine and right knee disabilities are additionally limited by pain, fatigue, weakness, or lack of endurance during flare-ups.  

In addition to the foregoing, review of the record reveals that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record contains a decision from the Social Security Administration (SSA) which shows that the Veteran was awarded Supplemental Security Income (SSI) in January 2005 based upon evidence showing that he was unable to work due to various disabilities, including osteoarthritis of the right knee and lumbar spine degenerative disc disease.  The evidentiary record does not, however, contain the actual medical records and reports used by SSA in making its decision.  Therefore, because the Veteran's SSI benefits are based upon the orthopedic disabilities at issue in this claim, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's claim.  

Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

For the foregoing reasons, the appeal is REMANDED for the following action:

1.  Request that the physician who conducted the August 2009 VA examinations review the claims file and provide an opinion regarding whether the Veteran's service-connected thoracolumbar spine and right knee disabilities significantly limit functional ability (due to pain, fatigue, weakness, or lack of endurance) during flare-ups.  If so, the examiner is requested to estimate the additional degree of impairment experienced by the Veteran.  

2.  Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

3.  Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, the increased rating issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


